Sweeny, J. (dissenting).
The determination of respondent Board appears to rely almost exclusively on the seriousness of the offenses for which petitioner was incarcerated, to the exclusion of the additional considerations required by Executive Law § 259-i (2) (c) (A). There is virtually no discussion of the statutory factors that must be taken into consideration (§ 259-i [1] [a]; [2] [c]), which would permit this Court to conduct a meaningful review of the record to determine if the Board’s decision was rational.
Petitioner was 19 years old when he participated in a 1981 robbery in which a victim was stabbed twice, resulting in the victim’s death. Petitioner pleaded guilty to murder in the second degree (felony murder) and robbery in the first degree, and in August 1982 he was sentenced to concurrent terms of 18 years to life and 8 1/3 to 25 years, respectively. During his plea allocution, petitioner explained that while he willingly participated in the robbery, the victim was accidentally stabbed when petitioner tried to intervene as another perpetrator started to beat the victim with a bat. This account was corroborated by the grand jury testimony of a second victim, and was not disputed by the prosecutor. At the time of petitioner’s appearance before the-Parole Board, he had been incarcerated for 23 years and denied parole on three prior occasions.
Petitioner’s institutional record during his incarceration has been favorable and included his assignment as a paralegal in the facility’s law library. Petitioner expressed remorse for his conduct and its consequences and his involvement with the *111criminal justice system prior to his 1981 criminal activities was minor and was not characterized by acts of violence.
The Parole Board denied petitioner’s application and determined that his criminal actions represent “AN ESCALATION OF YOUR ANTI-SOCIAL BEHAVIOR. YOUR INSTITUTIONAL ACHIEVEMENTS AND POSITIVE DISCIPLINARY RECORD ARE NOTED AND CONSIDERED. THE BOARD FINDS YOUR PROPENSITY FOR VIOLENCE AND INDIFFERENCE FOR THE LAW AS AN INDICATOR OF YOUR UNSUITABILITY FOR RELEASE AT THIS TIME.”
Petitioner commenced the instant CPLR article 78 proceeding to challenge the determination, and the court denied the petition. The court found, inter alia, that the Parole Board’s determination had a rational basis.
Although the Parole Board enjoys considerable discretion in determining whether to grant parole, it must employ the criteria set forth in the Executive Law (see § 259-i [1] [a]; [2] [c]). The Board need not itemize each factor it considered, nor give equal weight to all factors, but it must take the statutory factors into consideration (Matter of King v New York State Div. of Parole, 190 AD2d 423, 431 [1993], affd 83 NY2d 788 [1994]). While no ritualistic language need be used to demonstrate that each of the statutory factors was considered, some factual basis for the Board’s conclusions needs to be stated in the decision. This is especially important here, as the Board made no reference to any of petitioner’s efforts in prison since his last hearing, thus ignoring any progress he may have made. Notwithstanding the Parole Board’s passing pro forma reference to petitioner’s institutional achievements and favorable disciplinary record, the Board did not set forth any factual basis to support its conclusion that petitioner has a continuing propensity for violence and a manifest indifference to the law.
Because of the lack of factual specificity in the decision, we cannot adequately determine if the Parole Board properly considered and discussed the statutory factors in arriving at its determination (see Matter of Wallman v Travis, 18 AD3d 304 [2005]). Its decision, therefore, cannot be upheld, and the matter must be remanded for further proceedings.
Friedman and Williams, JJ., concur with Buckley, J.; Andrias, J.P., and Sweeny, J., dissent in a separate opinion by Sweeny, J.
*112Order and judgment (one paper), Supreme Court, New York County, entered September 22, 2006, affirmed, without costs.